Case 19-34054-sgj11 Doc 1570-3 Filed 12/14/20   Entered 12/14/20 15:23:33   Page 1 of 12




                                 EXHIBIT C
     Case
  Case    20-03107-sgjDoc
       19-34054-sgj11  Doc1570-3
                           10 Filed 10/16/20
                                  Filed 12/14/20Entered 10/16/20
                                                   Entered       16:41:57
                                                           12/14/20 15:23:33Page 1 of211
                                                                               Page    of 12
                                                                                      Docket #0010 Date Filed: 10/16/2020




The following constitutes the ruling of the court and has the force and effect therein described.




Signed October 16, 2020
______________________________________________________________________




                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

     In re:                                                       §
                                                                  § Chapter 11
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                      Debtor.
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                                  §
                                      Plaintiff,                  §
                                                                  §
     v.                                                           § Adversary No. 20-03107-sgj
                                                                  §
     PATRICK HAGAMAN DAUGHERTY,                                   §
                                                                  §
                                      Defendant.                  §
                                                                  §

                                   ORDER APPROVING
                   STIPULATION AND SCHEDULING OF PRE-TRIAL MATTERS




     1
       The last four digits of the Debtor’s taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



                                                                            ¨1¤}HV4*5                  9w«
                                                                                1934054201021000000000025
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 2 of311
                                                                             Page    of 12




             Having considered the Stipulation and Proposed Scheduling Order [Adv. Docket No. 9]

  (the “Stipulation”), 2 a copy of which is attached hereto as Exhibit A, filed by Highland Capital

  Management, L.P. (the “Debtor”) and Patrick Hagaman Daugherty (“Daugherty”, and together

  with the Debtor, the “Parties”), IT IS HEREBY ORDERED THAT:

             1.       The Stipulation is APPROVED.

             2.       The Stipulation shall become effective immediately upon entry of this Order.

             3.       In lieu of the pre-trial schedule set forth in the Court’s Alternative Scheduling

  Order, all pre-trial matters in this Adversary Proceeding shall be governed by the following

  schedule (the “Pre-Trial Schedule”) agreed to by the Parties:


                                           Pre-Trial Schedule
            Event                                        Deadline
            1. Deadline to Answer or Otherwise           December 1, 2020
            Respond to Complaint
            2. Service of Written Discovery Requests     December 31, 2020
            3. Service of Written Responses to           February 22, 2021
            Discovery
            4. Completion of Fact Discovery              March 22, 2021
            5. Completion of Expert Discovery            April 19, 2021
            6. Dispositive Motions                       April 19, 2021
            7. Exhibit and Witness Lists                 May 19, 2021
            8. Joint Pretrial Order                      May 28, 2021
            9. Proposed Findings of Fact and             May 28, 2021
            Conclusions of Law
            10. Trial Docket Call                        June 14, 2021 at 1:30 p.m. (CT)


             4.       The foregoing Pre-Trial Schedule shall only be modified in a writing signed by

  the Parties or upon the entry of an order of the Court entered upon notice to the Parties.




  2
      Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Stipulation.
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 3 of411
                                                                             Page    of 12




         5.      The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation.

                                        ###End of Order###
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 4 of511
                                                                             Page    of 12




                                    EXHIBIT A
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 5 of611
                                                                             Page    of 12




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No. 143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
  Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward (TX Bar No. 24044908)
  MHayward@HaywardFirm.com
  Zachery Z. Annable (TX Bar No. 24053075)
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, TX 75231
  Telephone: (972) 755-7100
  Facsimile: (972) 755-7110

  Counsel for the Debtor and Debtor-in-Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

  In re:                                                          §
                                                                  § Chapter 11
  HIGHLAND CAPITAL MANAGEMENT, L.P., 1                            §
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,                              §
                                                                  §
                                     Plaintiff,                   §
                                                                  § Adversary No. 20-03107-sgj
  v.                                                              §
                                                                  §
  PATRICK HAGAMAN DAUGHERTY,                                      §
                                                                  §
                                     Defendant.                   §
                                                                  §



  1
   The last four digits of the Debtor’s taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


  DOCS_NY:41281.1 36027/002
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 6 of711
                                                                             Page    of 12




                        STIPULATION AND PROPOSED SCHEDULING ORDER

          This stipulation (the “Stipulation”) is made and entered into by and between Highland

  Capital Management, L.P., as debtor-in-possession (the “Debtor”), and Patrick Hagaman

  Daugherty (“Daugherty” and together with the Debtor, the “Parties”), by and through their

  respective undersigned counsel.

                                                    RECITALS


          WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

  in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

  Court”);

          WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring

  venue of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court [Docket No. 186]; 2

          WHEREAS, on March 2, 2020, the Court entered its Order (I) Establishing Bar Dates

  for Filing Claims and (II) Approving the Form and Manner of Notice Thereof [Docket No. 488]

  (the “Bar Date Order”), 3 which, among other things, established April 8, 2020 at 5:00 p.m.

  Central Time (the “General Bar Date”), as the deadline for all entities holding claims against the

  Debtor that arose before the Petition Date to file proofs of claim;

          WHEREAS, on April 6, 2020, Daugherty filed a general unsecured proof of claim in the

  amount of “[a]t least $37,483,876.62”, which the Debtor’s claims agent denoted as claim number

  77 (“Claim No. 77”);



  2
     All docket numbers refer to the dockets maintained by this Court for the Bankruptcy Case and the above-
  captioned adversary proceeding (the “Adversary Proceeding”).
  3
    Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
  Bar Date Order.



  DOCS_NY:41281.1 36027/002
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 7 of811
                                                                             Page    of 12




          WHEREAS, on August 31, 2020, the Debtor filed the Debtor’s (I) Objection to Claim

  No. 77 of Patrick Hagaman Daugherty and (II) Complaint to Subordinate Claim of Patrick

  Hagaman Daugherty [Adv. Docket No. 1] (the “Complaint”);

          WHEREAS, on September 1, 2020, the Court issued its Order Regarding Adversary

  Proceedings Trial Setting and Alternative Scheduling Order [Adv. Docket No. 3] (the

  “Alternative Scheduling Order”);

          WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

  proposed schedule and address related matters, all as specifically set forth below.

          NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

  Stipulation by the Court, it shall be SO ORDERED:

          1.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

  Order”) in lieu of that provided in the Alternative Scheduling Order:


                                 Proposed Joint Scheduling Order
         Event                                       Deadline
         1. Deadline to Answer or Otherwise          December 1, 2020
         Respond to Complaint
         2. Service of Written Discovery Requests    December 31, 2020
         3. Service of Written Responses to          February 22, 2021
         Discovery
         4. Completion of Fact Discovery             March 22, 2021
         5. Completion of Expert Discovery           April 19, 2021
         6. Dispositive Motions                      April 19, 2021
         7. Exhibit and Witness Lists                May 19, 2021
         8. Joint Pretrial Order                     May 28, 2021
         9. Proposed Findings of Fact and            May 28, 2021
         Conclusions of Law
         10. Trial Docket Call                       June 14, 2021 at 1:30 p.m. (CT)




  DOCS_NY:41281.1 36027/002
   Case
Case    20-03107-sgjDoc
     19-34054-sgj11  Doc1570-3
                         10 Filed 10/16/20
                                Filed 12/14/20Entered 10/16/20
                                                 Entered       16:41:57
                                                         12/14/20 15:23:33Page 8 of911
                                                                             Page    of 12




          2.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

  modified in a writing signed by the Parties or upon the entry of an order of the Court entered

  upon notice to the Parties.

          3.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

  concerning the interpretation and enforcement of this Stipulation.

                                [Remainder of Page Intentionally Blank]




  DOCS_NY:41281.1 36027/002
  Case
Case   20-03107-sgj Doc 1570-3
     19-34054-sgj11     10 FiledFiled
                                 10/16/20   Entered
                                      12/14/20      10/16/20
                                                Entered      16:41:57
                                                        12/14/20       PagePage
                                                                 15:23:33   9 of 11
                                                                                 10 of
                                          12



 Dated: October 15, 2020.
                                       PACHULSKI STANG ZIEHL & JONES LLP

                                       Jeffrey N. Pomerantz (CA Bar No.143717)
                                       (admitted pro hac vice)
                                       Ira D. Kharasch (CA Bar No. 109084)
                                       (admitted pro hac vice)
                                       John A. Morris (NY Bar No. 266326)
                                       (admitted pro hac vice)
                                       Gregory V. Demo (NY Bar No. 5371992)
                                       (admitted pro hac vice)
                                       10100 Santa Monica Boulevard, 13th Floor
                                       Los Angeles, CA 90067
                                       Telephone: (310) 277-6910
                                       Facsimile: (310) 201-0760
                                       Email: jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com

                                       -and-

                                       HAYWARD & ASSOCIATES PLLC

                                       /s/ Zachery Z. Annable
                                       Melissa S. Hayward
                                       Texas Bar No. 24044908
                                       MHayward@HaywardFirm.com
                                       Zachery Z. Annable
                                       Texas Bar No. 24053075
                                       ZAnnable@HaywardFirm.com
                                       10501 N. Central Expy, Ste. 106
                                       Dallas, Texas 75231
                                       Tel: (972) 755-7100
                                       Fax: (972) 755-7110

                                       Counsel for the Debtor and Debtor-in-Possession



                                       -and-




 DOCS_NY:41281.1 36027/002
 Case
Case   20-03107-sgj Doc
     19-34054-sgj11 Doc10 Filed Filed
                        1570-3  10/16/20    Entered
                                      12/14/20      10/16/20
                                                 Entered     16:41:57
                                                         12/14/20       PagePage
                                                                  15:23:33   10 of 11
                                                                                   11 of
                                          12



                                        PRONSKE & KATHMAN, P.C.

                                        /s/ Jason P. Kathman
                                        Jason P. Kathman
                                        State Bar No. 24070036
                                        Megan F. Clontz
                                        State Bar No. 24069703
                                        12701 Dallas Parkway, Suite 590
                                        Plano, Texas 75093
                                        Tel: (214) 658-6500
                                        Fax: (214) 658-6509
                                        Email: jkathman@pronskepc.com
                                        Email: mclontz@pronskepc.com

                                        Counsel for Patrick Hagaman Daugherty




 DOCS_NY:41281.1 36027/002
 Case
Case   20-03107-sgj Doc
     19-34054-sgj11 Doc10 Filed Filed
                        1570-3  10/16/20    Entered
                                      12/14/20      10/16/20
                                                 Entered     16:41:57
                                                         12/14/20       PagePage
                                                                  15:23:33   11 of 12
                                                                                   11 of
                                          12




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on October 15, 2020, true and correct copies of the
 foregoing document were served on the parties listed below via electronic service at the e-mail
 addresses listed.

                                                     /s/ Zachery Z. Annable
                                                     Zachery Z. Annable, Esq.


 Counsel for Patrick Hagaman Daugherty:

 Mr. Jason Kathman
 Pronske & Kathman, P.C.
 2701 Dallas Parkway, Suite 590
 Plano, Texas 75093
 jkathman@pronskepc.com

 (via electronic service)




 DOCS_NY:41281.1 36027/002
